 QUINCY STEEL CASTING CO., INC.247with notice of hearing herein, the unions notified the Regional Direc-tor that they would not appear, and that their position was stillthat set forth at the informal conference.The unions did not enterformal appearances at the hearing, although a representative of eachwas present.It is apparent that the unions, by their proposed contracts of Aug-ust 13, demanded recognition by the Employer as exclusive bargain-ing representatives.While the Board has held that such a demandis insufficient basis for an employer petition if followed bya clearand unequivocaldisclaimer of interest by a union,' no such disclaimerwas effected here.Neither the fact that the placards carried by theUnion in connection with the picketing did not demand recognition,their statement of September 6, nor their failure formally to appearin this proceeding, is inconsistent with a continuing demand forrecognition .2Accordingly, we find that questions affecting commerce exist con-cerning the representation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find that the following employees of the Employer at itsToledo, Ohio, store constitute separate units appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act :1.All warehouse employees, excluding office and sales employees,guards, and supervisors as defined in the Act.2.All salespersons, excluding warehouse and office employees,guards, and supervisors as defined in the Act .3[Text of Direction of Election omitted from publication in thisvolume.]1Hamilton's Ltd,93 NLRB 1076.2 Cf.Kimel Shoe Company,97 NLRB 127;Coca-Cola Bottling Company of Walla Walla,Wash4ngton,80 NLRB 1063.3The units found appropriate are substantially in accord with those covered by theunions in their proposed contracts and requested by the Employer herein.While the RetailClerks' proposed contract excluded employees spending more than three-quarters of theirtime in nonselling occupations, there are no employees presently so employed, and wetherefore do not pass upon the unit placement or voting eligibility of such employees.QUUINCYSTEELCASTINGCO.,INC.andINTERNATIONALMOLDERS ANDFOUNDRY WORKERSUNION OF NORTH AMERICA,AFL, LOCAL 106.Case No. 1-CA943.December 3, 1951Decision and OrderOn July 31, 1951, Trial Examiner Reeves R. Hilton issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in unfair labor prac-97 NLRB No. 51. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDtices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the Intermedi-ate Report attached hereto.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Exam-iner at the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.OrderUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Quincy Steel Casting Co.,Inc.,Quincy,Massachusetts, its officers, agents, successors, and as-signs, shall :1.Cease and desist from :(a)Refusing to recognize or to bargain collectively with Inter-nationalMolders and Foundry Workers Union of North America,AFL, Local 106, as the exclusive representative of all production andmaintenance employees, at its Quincy; Massachusetts, plant, exclusiveof office, clerical, and professional employees, guards, and all super-visors as defined in Section 2 (11) of the Act.(b)Engaging in any like or related acts or conduct interferingwith the efforts of International Molders and Foundry WorkersUnion of North America, AFL, Local 106, to negotiate for or torepresent the employees in the aforesaid unit as their exclusive bar-gaining agent.-2.Take the following affirmative action, which the Board finds willeffectuate the policies-of the Act:(a)Upon request, bargain collectively with International Moldersand Foundry Workers Union of North America, AFL, Local 106,as the exclusive bargaining representative of its' employees in theappropriate unit and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b)Post at its plant at Quincy, Massachusetts, copies of the noticeattached hereto, marked "Appendix A." 2 Copies of such notice, to befurnished by the Regional Director for the First Region, shall, afterIPursuant to the provisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Herzog and Mem-bers Reynolds and Styles].2 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be inserted before the words, "A Decision and Order,"the words,"A Decree ofthe United States Court of Appeals Enforcing." QUINCY. STEEL CASTING CO., INC.249being duly signed by the Respondent's representative, be posted bythe Respondent immediately upon receipt thereof, and maintainedby it for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees cus-tomarily are posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or coveredby any other material.(c)Notify the Regional Director for the First Region, in writing,within ten (10) days from the date of this Order, what steps theRespondent has taken to comply herewith.Appendix ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelationsAct, wehereby notify our employees that :WE WILL bargain collectively,upon request,with INTER-NATIONAL MOLDERS ANDFOUNDRY WORKERS UNION OF NORTHAMERICA,AFL, LOCAL106, as the exclusive representative of allour employees in the bargaining unit described below with respectto rates of pay, wages,hours of employment,or other conditionsof employment,and, if an understanding is reached,embody suchunderstanding in a signed agreement.The bargaining unit is :All production and maintenance employees at our Quincyplant, exclusive of office, clerical,and professional employees,guards, and all supervisors as definedin the Act.WE WILL NOT in any manner interferewiththe efforts of theabove-named union to bargain with us, or refuse to bargain col-lectivelywithsaid union as the exclusive representative of theemployees in the bargaining unit set forth above.QUINCYSTEEL CASTING CO., INC.,Employer.By -------------------------------------(Representative)(Title)Dated --------------------This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge duly filed by International Molders and Foundry WorkersUnion of North America, AFL, Local 106, herein called the Union, the General 250DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel of the National Labor Relations Board,' by the Regional Director forthe First Region (Boston, Massachusetts), issued a complaint dated June 15,1951, against Quincy Steel Casting Co., Inc., herein called the Respondent orthe Company, alleging that the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) and (5) andSection 2 (6) and (7) of the National Labor Relations Act, as amended, 61Stat. 136, herein called the Act.Copies of the complaint, with copies of thecharge and notice of hearing, were duly served upon the Respondent andthe Union.The complaint alleges in substance that the Respondent on and after April23, 1951, refused to bargain collectively with the Union as the exclusive repre-sentative of its employees in a unit appropriate for the purposes of collectivebargaining although the Union has been, and is, the duly designated represent-ative of the employees in the unit. By reason thereof the Respondent hasengaged in and is engaging in unfair labor practices within the meaning ofSection 8 (a) (5) and (1) of the Act.The Respondent, on or about July 2, 1951, duly filed its answer wherein it ad-mitted certain allegations of the complaint but denied the commission of anyunfair labor practices.Affirmatively, the Respondent avers that. the Board'scertification of the Union as the representative of the employees in the appro-priate unit was illegal because the Board overruled its challenges to the eligi-bility of two employees to vote in an election held for the purpose of determiningthe majority representative without granting a full hearing to the Respondentupon this question and, therefore, its action in certifying the Union was arbitraryand in violation of the Act, the Board's Rules and Regulations, and the Adminis-trative Procedure Act. (60 Stat. 244, 5 U. S. C., 1001,et seq.)Pursuant to notice, a hearing was held at Boston, Massachusetts, on July 2,1951, before the undersigned Trial Examiner, duly designated by the ChiefTrial Examiner.The General Counsel and the Respondent were representedby counsel, the Union by its district representative, and all participated in thehearing and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence pertinent to the issues involved.At the conclusion of the General Counsel's case-in-chief, counsel for the Re-spondent moved to dismiss the complaint for lack of proof, which motion wasdenied by the undersigned.At the conclusion of the case, counsel for the Re-spondent moved to dismiss the complaint for lack of proof and because no viola-tions had been established as a matter of law. The motion was taken underadvisement by the undersigned and, for the reasons appearing below, it is nowdenied.The parties were afforded an opportunity to present oral argument andwere advised of their right to file briefs in this matter.The General Counseland counsel for the Respondent filed briefs which have been duly considered bythe undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE RESPONDENTThe Respondent is a -Massachusetts corporation and maintains its office andplace of business at Quincy, Massachusetts, where it is engaged in the manu-1The General Counsel and his representative at the hearing are herein referred to as theGeneral Counsel ; the National Labor Relations Board as the Board. QUINCY STEEL CASTING CO., INC.251facture, sale, and distribution of rough steel castings and related products. Inits manufacturing operations the Respondent annually purchases raw materials,including iron ore, sand, and steel scrap, valued at approximately $100,000, ofwhich about 15 percent represents shipments to the Respondent's plant fromplaces outside the Commonwealth of Massachusetts. Its annual sales amountto approximately $190,000, of which about 70 percent represents shipments tocustomers outside the Commonwealth of Massachusetts. The Respondent neitheradmits nor denies that its operations affect commerce as defined in the Act.Theundersigned finds that the Respondent is engaged in commerce within the mean-ing ofthe Act.II.THE LABOR ORGANIZATIONInternational Molders and Foundry Workers Union of North America, AFL,Local 106, is a labor organization admitting to membership employees of theRespondent..III.THE UNFAIR LABOR PRACTICESA. The priorrepresentationproceedingsThe parties stipulated that on September 26, 1950, the Union filed a petitionfor certification with the Board (1-RC-1802) wherein it alleged that a questionhad arisen concerning the representation of the Company's employees in a unitcomposed of production and maintenance employees, with the customary exclu-sions.About October 6, representatives of the parties and the Board conferred,but were unable to informally resolve the question of representation.Accord-ingly, on November 17, a formal hearing was held before a hearing officer of theBoard, at which the Company conceded the appropriateness of the bargainingunit but denied that it was engaged in a business affecting commerce as definedin the Act and, also, questioned the Union's majority status.Prior to the hear-ing, about October 10, the Company submitted to the Regional Office a list con-taining the names of 28 persons employed in the unit, together with theirrespective job classifications and departments.Following the hearing, the'officer conducting the same made his report thereon and the Board, on December18, issued its Decision and Direction of Election in the matter.There the Boardfound as an appropriate unit all production and maintenance employees at theCompany's Quincy plant, excluding office, clerical, and professional employees,guards, andsupervisors.The Board further directed that an election be con-ducted under the supervision of the Regional Director, within 30 days, amongthe employees in the unit.Thereafter, on January 17, 1951,' the election was held.During thecourse ofthe voting the Company challenged the right of 2 employees, F. W. Green andJ.A. Dunn, to vote on the ground that they were supervisory employees andtherefore excluded from the bargaining unit. In accordance with Board pro-cedure, the agent conducting the election permitted Green and Dunn to votechallenged ballots, which he duly impounded.At the conclusion of the electionthe agent issued a tally of ballots which showed that of approximately 28 eligiblevoters, 27 voted, of which 12 cast ballots in favor of the Union, 13 against it, and2 were challenged ballots.As the challenged ballots weresufficientto affect the results of the election,the Regional Director, after investigation and in accordance with the Rules andRegulations of theBoard,'issued his report on challenges, dated February 13,2All subsequent dates refer to 1951, unless otherwise stated.3 Section 203.61,Series 5, then in effect. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDwherein he concluded that neither Green nor Dunn were supervisors and recom-mended that their ballots be opened and counted and that a revised tally ofballots be issued thereafter.Counsel for the Company filed timely and detailedexceptions to the report.The Board,on March 26, issued its Supplemental Decision and Direction(93 NLRB No. 174) in which it adopted the conclusions and recommendations ofthe Regional Director and ordered that the challenged ballots be opened andcounted and that he prepare and serve upon the parties a supplemental tally ofballots.On March 27, counsel for the Company filed with the Board a motion to revokethe supplemental decision and requested that a formal hearing be held on theissues raised in its exceptions filed to the Regional Director's report on chal-lenges, and that the Company be afforded an opportunity to adduce evidence inrespect to the supervisory status of Green and Dunn prior to the opening of thechallenged ballots.On April 10, the Board entered an order denying the motion for lack of meritand for the reasons set forth in its Supplemental Decision and Direction.Thereafter, the Regional Director opened and counted the challenged ballotsand issued his revised tally of ballots,dated April 20, which disclosed that ofapproximately 28 eligible voters, 27 cast ballots, of which 14 were for and 13against the Union.Accordingly,on April 26, the Regional Director,on behalfof the Board, certified the Union as the exclusive representative of all theemployees in the bargaining unit for the purposes of collective bargaining inrespect to rates of pay, wages,hours of employment,and other conditions ofemployment.B. The refusal to bargainThe Union, on April 20, requested in writing that the Company meet with it onApril 25, for the purpose of negotiating an agreement covering the employees inthe unit.The Company, by letter dated April 23, advised the Union that it consideredthe Board's decision upon the question of the challenged ballots as arbitrary,and since it intended to test the validity of the certification it refused to recog-nize or meet with the Union and suggested that it file a charge with the Board.On May 22, the instant charge was filed.C. The employment status of the employees in questionF.W. Green:Green, a witness for the Company, testified he had been in theCompany's employment for about 3 years and was hired by Ervin Towns as amolder and as Towns' assistant.From the date of his employment to January 17,Green received the same hourly rate, the union scale, as paid other molders at theplant.Green,who had 28 years' experience at his trade,in addition to per-forming the usual duties of a molder, acted as superintendent when Towns wason his annual vacation,1 week,for which Green received a bonus of$20.Greenalso acted in Towns' place at such times as he was temporarily out of the plant,which occasions Green estimated would,in the aggregate,average about 1 dayper month.Green also directed the metal pouring operation,that is, the pouringof hot metal from the ladle into the mold, in that he told the crew of molderswhen to start pouring and the amount to pour. The pouring occurs from fourto five times per day and is a rather difficult operation from a safety standpointand requires skilled and experienced molders.Apart from telling the crewWhen to start and stop pouring Green issued no instructions to the employees.The record is rather vague in respect to any authority vested in Green to effec- QUINCY STEEL CASTING CO., INC.253tively hire, discharge, or to take disciplinary action against employees.However,it appears that Green, prior to January 17, while Towns was on vacation, reportedto the president, or manager, of the Company that one laborer refused to workand he subsequently quit or was discharged.On another occasion Green told amolder to go to work whereupon this individual quit.Green considered himselfas an ordinary molder at the plant, punched a time clock like other employees,and received the same sickness and death benefits as other workers.On the morning of January 17, prior to the hour scheduled for the election,Green was called to the office and advised by Rogers' and Towns that he was tobe assistant superintendent or supervisor, that the Company had intended to dothis for some time, and granted a 5-cent increase in his hourly rate retroactiveto January 1. Prior to this occasion there had never "been any talk" aboutGreen being a supervisor, except when Towns was on vacation or absent fromthe plant.J.A. Dunn:Dunn stated that he had been employed by the Company in itscore department for about 8 years.During the entire period of his employ-ment Dunn received 5 cents an hour more than the regular molders in accordancewith the union scale, which rates a coremaker as higher skilled than a molder.Dunn described the functions of a coremaker as producing the core or internalpart of the mold or casting, "such as a radiator, the internal is made as a core."For the past 5 years Dunn has been the only permanent employee employed in thecore department although at times when he needs help he usually obtains amelter or an apprentice, when they are not busy, to assist him. Like Green,Dunn is in charge of a pouring operation which occurs three to five times per day.Dunn related his operations are limited to small moulds containing up to 100pounds of metal, and that the ladles are manhandled by the crew, usually twoor three men.Green's pouring operations, he stated, are on the large molds thathold from 300 to 2,100 pounds and that the ladles are moved mechanically by thecrew.In his pouring operation Dunn takes off the slag from the top of theladle and tells the men when to start and stop pouring the metal.The operationnaturally requires skill and experience, as well as caution to prevent personalinjury, and Dunn admitted that practically all of the molders at the plant couldperform this task.There is no evidence that Dunn ever hired, discharged, ordisciplined any employees, except for one occasion when he first became employedat the plant he recommended that one individual be hired in his department andapparently his recommendation was followed. Dunn considers himself a worker,punches a time clock, and receives the same sickness and death benefits as otheremployees.The Supporting EvidenceWalter J. Neitz, sandblast operator, in substance stated that one time, whenTowns was not at the plant, he asked Green if he was going to work overtimeand on another occasion Green told him to hurry with a casting on which he wasworking.Neitz admitted he had friendly conversations with Green at the plantbut that the latter never criticized or reprimanded him in regard to his work.Edward P. Short, chipper at the plant for about 6 years, stated that heworked at various times on the crews pouring metal for both Green and Dunn.About 4 or 5 weeks preceding the hearing, Dunn suffered an injury to his eye andNeitz took his place "skimming" the slag off the ladle.Neitz said that Green,while Towns was absent from the plant, issued customary orders to theemployees.Green referred to Rogers as president of the Company,while Towns called him themanager thereof. 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDLouis Chatkowski, a witness for the General Counsel, testified that he hasbeen employed by the Company as a bench molder for about 6 years and duringthat time he was a member of the crew pouring metal under Dunn.He admittedthat when Towns was not at the plant Green took his place and issued ordersto the workers.Prior to January 17, Green was considered and treated by theemployees as one of the workers rather than as a foreman or boss.After Greenwas promoted, he told Chatkowski, about February, "to take over the ladle," thejob previously held by Green.Since that time Chatkowski has performed dutiessimilar to those performed by Green in the pouring operation, which he termedas "routine" for an experienced molder. Chatkowski receivedno increase inpay uponassumingthese duties and, although the pouring crew consists ofabout seven molders, he does not consider himself to be a supervisor or exer-cising supervisory authority at the plant.ErnestMunzing, awitness for the General Counsel, stated that he has beenemployed as a molder for more than 3 years and looked upon Green as an ordinarymolder who performed substantially the same type of work as he did, exceptthat Green acted in Towns' place when the latter was away from the plant.Munzing declared he first learned that Green had been promoted to supervisoron the day of the election, or the next day.Ervin Towns testified that he is plant superintendent and when he first em-ployed Green it was with the understanding that Green was to be his assistantand in full charge of the plant at all times when he was away therefrom.Apart from his vacation period, Towns stated that he averaged, in total hours,about one-half day per week out of the plant.Until about January 17, Townssupervised the metal pouring operation and Green and Dunn were in charge of-their respective crews in that they told the employees when to commence andwhen to cease pouring the metal.He admitted that there is only one methodof pouring and that the operation "is a routine matter in just putting the metalin, but you have to use your judgment what to put in and how much." Townssaid that Dunn was in charge of the core department with authority to obtain em-ployees to assist him when needed.He further stated that Green and Dunn werethe only supervisors at the plant.Several days after the election Towns saidthat Green was promoted to assistant superintendent and granted an increase inpay effective as of January 1. Thereafter, Green assumed duties in respect to thepouring of metal as previously exercised by Towns. The undersigned foundTowns to be an openly hostile and antagonistic witness obviously intent uponestablishing the fact that Green and Dunn were supervisory employees. Further,he parried questions asked of him and was argumentative and evasive in in-stances where his testimony could have been plain and direct.Finally, Townsplainly exhibited, both on and off the stand, that he had little or no respect for thehearing itself and otherwise conducted himself in a manner unbecoming a plantsuperintendent °The undersigned therefore rejects his testimony, except whereit is corroborated by other witnesses, or is consistent with the facts as foundherein.D. Contentions of the partiesThe Company contends that: (1) Green and Dunn were supervisory employeesas defined in the Act, therefore ineligible to vote in the election, and since theirballots should have been excluded from the count the Union failed to receive a8While Munzing was testifying on behalf of the General Counsel, Towns in an audiblevoice remarked:"There is a man sitting there [sic]lying "Immediately thereafter hevolunteered an answer to a question propounded to the witness. The undersigned warnedTowns that if he uttered any more remarks he would be excluded from the hearing. QUINCY STEEL CASTING CO., INC.255majority of the valid votes cast in the election;and (2) the Board deprived theCompany of due process in refusing to grant a hearing on the status of theseemployees.The General Counsel asserts that:(1)The employees in question were notsupervisors at the time of the election;and (2)the undersigned was in errorin admitting evidence relating to the status of these employees and that suchevidence should not be considered in determining whether the Company hasengaged in any unfair labor practices.Conclusions in Respect to the Supervisory EmployeesThe evidence, set forth above, shows that Green was employed as a molder atthe same rate of pay received by other molders at the plant and was entitled tothe same benefits granted by the Company to all like employees.Dunn's positionis identical to Green's, except that by virtue of his job classification, he receiveda higher rate of pay than the remaining molders. Both Green and Dunn con-sidered themselves as ordinary employees, and their fellow workers shared thesame opinion.While Green acted in a supervisory capacity when Towns was onvacation, or absent from the plant, his assumption of Towns' duties on infrequentand intermittent occasions is inadequate to warrant the conclusion that he was asupervisor as defined in the Act eNor is there any evidence that the employeeswere ever advised by the Company that Green was a supervisor and it was notuntil the time of the election that Rogers and Towns hastily decided to informGreen that he was being given formal status as such, with a change of duties aswell as a retroactive increase in pay.There is no convincing or persuasive evidence that the Companyissuedinstruc-tions to Green or Dunn in respect to their authority to effectively recommend thehire or discharge of employees, or the enforcement of disciplinary action againstthem.The several instances wherein Green perhaps exhibited some authorityover employees who refused to work, ultimately resulting in their quitting orbeingdischarged, fails to support the foregoing contentions of the Company.There is, of course, no evidence that Dunn, except on one occasion years ago, everattempted to exercise such authority.Towns' contention that Dunn could orderemployees to work for him and that if additional men were hired in the coredepartment they would be under his supervision, is rejected.The principal ground upon which the Company relies, as set forth in its brief,is the fact that Green and Dunn in the pouring operation exercised their ownindependent judgment and directed the work of the employees in the pouringcrews.As appears above, Towns, at the time in question, was in charge of thepouring of all metal and Green and Dunn merely told their respective crews whento commence pouring metal and when to stop. Towns himself admitted that thereis but one method of pouring and it is a routine matter of simply putting the metalinto the mold.However, he sought to qualify that statement by adding that itrequired judgment as to "what to put in and how much." The qualification,considered in the light of his admission that the method is routine, seems rathermeaningless and, clearly, is an attempt to establish indicia of supervisory author-ity on the part of Green and Dunn. Chatkowski, who assumed Green's dutiesin the metal pouring, stated that the operation was routine for an experiencedmolder.Similarly, Short, who replaced Dunn when the latter was injured (about1month prior to the hearing), apparently had no difficulty in performing theseduties.The evidence herein convinces the undersigned that the pouring opera-e.United States Gypsum Company,79 NLRB 48, 79 NLRB 1059;Cole InstrumentCo., 75NLRB 348 256DECISIONSOF NATIONALLABOR RELATIONS BOARDtion is a routine matter and while, as in practically every type of manufacturingprocess, there is a safety factor involved, the duties performed by Green and Dunnin this connection are not of such character as render them supervisors but rather,at best, lead men of the pouring crews.'Counsel for the Company argues in his brief that the facts here meet thetests of determining the supervisory status of employees as laid down inOhioPower Co. v. N. L. R. B.,176 F. 2d 385 (C. A. 6), namely the responsibilityto direct the work of other employees. In the opinion of the undersigned theOhio Powercase fails to support the Company's position. In that case the courtheld that control operators, who were in complete charge of the controls forthe boilers, turbines, pumps, and other equipment at a steam generating plant,had assistant control operators under them, and in times of emergency hadauthority to direct the activities of substantially all of the men at the plant,were in a position "responsibly to direct" other employees, and to exerciseindependent judgment in the performance of their duties, hence were supervisorsas defined in the Act.Apart from the legal principle involved, it seems clearthat Green and Dunn cannot be compared to the control operators, insofaras responsibilities, job duties, and independent discretion are concerned.More-over the duties of Towns appear to be analogous to those of the control oper-ators, whereas Green and Dunn seem to be in the same position as the assistantcontrol operators.The Company further urges that it was denied due process of law by theBoard's refusal to grant a hearing upon its exceptions to the Regional Director'sreport on election, wherein it raised the question of the status of the employeeschallenged.Here it is unnecessary to decide whether a party is entitled to ahearing upon issues raised in exceptions to the conduct of an election for theCompany has been afforded a full and complete hearing at which it litigatedthe issues raised in its exceptions.Since a hearing has been held prior to afinal order of the Board requiring the Company to bargain collectively withthe Union, it is immaterial at what stage of the proceedings it is held, so longas it was held, and the Company afforded an opportunity to adduce evidenceupon the questions presented in its exceptions to the report of the Regional,Director.(Inland Empire District Council,etc.v.Millis, etat.,325 U. S. 697.)The decision inN. L. R. B. v. Sadran(181 F. 2d 671 (C. A. 5) ), cited by counselfor Company, is inapplicable for in that case no hearing whatever was had onthe Company's objections to the conduct of a consent election.The representative of the General Counsel contends, in his brief, that theundersigned erroneously received testimony bearing upon the employment statusof the two employees, which evidence should now be disregarded ; that theease should be decided upon the basis that the Board's certification is deter-minative of the representation question and the issues raised by the Company'sexceptions to the report of the Regional Director should not have been litigated.If that was the theory of his case, the representative should have so expressedhimself at the hearing and afforded the undersigned an opportunity to ruleupon the admissibility of the now disputed evidence. Instead, the representativenot only failed to object to the Company's introduction of such evidence, buthe himself produced witnesses to testify concerning the same subject.Underthe circumstances, to now say that the undersigned committed error in receivingthis evidence and that it should be completely ignored would make a farceand a sham of the hearing. The undersigned wishes to make it clear that,on the basis of the actions and positions of the parties, he conducted this hearingon the theory that the Company was being allowed its day in court and wasTH. J. HeinzCo., 77 NLRB 1103;MarshallField d Company,76NLRB 479. QUINCY STEEL CASTING CO., INC.257being afforded an opportunity to adduce evidence upon the issues raised inits exceptions.That is still the theory of the undersigned,and it is not alteredby the representative's revelation that he tried the case on some secret formulaor strategy.Suffice it to say that since the representative neglected to objectto the introduction of the foregoing testimony,and fully participated in the trialof the issues,his belated,and unfair,contention that this evidence wasimproperlyadmittedand should not be considered by the undersigned is rejected.The undersigned therefore concludes and finds that Green and Dunn were,not, at all times material herein, supervisory employees,but were employedby the Company as ordinary molders.E. Conclusionsasto the appropriate unit, the majority status of the Union, andthe refusal to bargainAs set forth above, the Company refused to recognize or meet with the Unionas the representative of its employees because it contested the validity of the- certification issued by the Board.In view of the foregoing conclusions and findings and upon the entire record,the undersigned finds that (1) all production and maintenance employees ofthe Company employed at its Quincy plant, exclusive of office, clerical andprofessional employees, guards, and all supervisors as defined in Section 2 (11)of the Act, constitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9 (b) of the Act; (2) on and after April 20,1951, the Union was and now is, by virtue of Section 9 (a) of the Act, the ex-clusive representative of all employees in the aforesaid unit for the purposesof collective bargaining with respect to rates of pay, wages, hours of employment,and other conditions of employment; and (3) on April 23, 1951, and at all timesthereafter, the Company refused to recognize or bargain with the Union as theduly designated representative of its employees in an appropriate unit in viola-tion of Section 8 (a) (5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above, occurring inconnection with the operations of the Respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamongthe several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYIt having been found that the Respondent has engaged in certain unfair laborpractices, it will be recommended that the Respondent cease and desist there-from and take certain affirmative action which the undersigned finds will effectu-ate the policies of the Act.Having found that the Respondent has refused tobargain collectively with the Union as the exclusive representative of its em-ployees in an appropriate unit, the undersigned will recommend that the Re-spondent bargain collectively with the Union.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAW1. InternationalMolders and Foundry Workers Union of North America,AFL, Local 106, is a labor organization within the meaning of Section 2 (5) ofthe Act.- 258DECISIONSOF NATIONALLABOR RELATIONS BOARD2.All production and maintenance employees of the Respondent employedat its Quincy plant, exclusive of office, clerical, and professional employees,guards, and all supervisors as defined in Section 2 (11) of the Act, constitutea unit appropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.3.F.W. Green and J. A. Dunn were not, at all times material herein, super-visory employees and were eligible to vote in the election held on January 17,1951.4.On April 20, 1951, International Molders and Foundry Workers Union ofNorth America, AFL, Local 106, was, and at all times since has been, and nowis, the representative of a majority of the Respondent's employees in the ap-propriate unit described above for the purposes of collective bargaining withinthe meaning of Section 9 (a) of the Act.5.By refusing on April 23, 1951, and at all times thereafter, to bargain col-lectivelywith International Molders and Foundry Workers Union of NorthAmerica, AFL, Local 106, as the exclusive representative of all its employees inthe appropriate unit, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) of the Act.6.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommended Order omitted from publication in this volume.]ROBERTSON BROTHERS DEPARTMENT STORE, INC.andAMALGAMATEDCLOTHINGWORKERS OF AMERICA,CIO,PETITIONER.Ca8e8 Nos.13-RC-1840 and 13-RC-1773.December 4,1951Supplemental Decision and OrderOnJuly18, 1951, the Board issued its Decision, Order, and Direc-tion of Election in the above-captionedcase1 in which it -found nomerit in the contentions of Retail Workers International, Local No.37, AFL, the Intervenor, and the Employer that a subsisting collectivebargaining contract between them was a bar to this proceeding.TheBoard found that the contract urged as a bar had been prematurelyextended, and therefore under its precedents was not a bar. Itdirected an election.Thereafter, on July 27, 1951, the Intervenor filed its petition forreconsideration and rehearing in thiscase.It contended that thepremature extension doctrine had not been raised either before orat the original hearing, and asserted that it had in its possession195 NLRB 271.97 NLRB No. 50.